MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                        Apr 16 2015, 10:09 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



APPELLANT PRO SE                                          ATTORNEY FOR APPELLEE
Clinton Davis                                             Gregory F. Zoeller
Michigan City, Indiana                                    Attorney General of Indiana
                                                          Richard C. Webster
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Clinton Davis,                                            April 16, 2015

Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          48A02-1408-CR-603
        v.                                                Appeal from the Madison Circuit
                                                          Court.
                                                          The Honorable Rudolph R. Pyle III,
State of Indiana,                                         Judge.
Appellee-Plaintiff                                        Cause No. 48D01-9502-CF-67




Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 48A02-1408-CR-603 | April 16, 2015       Page 1 of 5
[1]   Clinton Davis appeals the trial court’s denial of his motion to correct sentence.

      Finding that his claim is barred by the doctrine of res judicata, we affirm.


                                                     Facts
[2]   On February 22, 1995, Davis, armed with a handgun, entered a church in

      Anderson where his wife was attending services. He fired the gun twice, once

      towards the ceiling and once towards his wife, missing her. Davis then fled the

      church and hid in an abandoned building. When two police officers arrived

      and approached the building, Davis fled once more. As the officers chased

      Davis through backyards and over fences, Davis fired two shots at the officers,

      missing both times.


[3]   On August 22, 1996, a jury found Davis guilty of three counts of class A felony

      attempted murder, two counts of class D felony resisting law enforcement, and

      one count of class D felony criminal recklessness. The trial court sentenced

      Davis to two consecutive terms of forty years for two of his attempted murder

      convictions. All other terms were ordered to be served concurrent with these

      terms, resulting in a total sentence of eighty years.


[4]   Davis appealed and this Court affirmed in a memorandum decision. Davis v.

      State, No. 48A02-9703-CR-179 (Ind. Ct. App. Feb. 26, 1998). Our Supreme

      Court denied transfer. Davis then petitioned for post-conviction relief, arguing

      that his convictions arose out of a single episode of criminal conduct and that

      his sentence should therefore have been limited according to Indiana Code

      section 35-50-1-2 as it existed at the time of his offense. The post-conviction

      Court of Appeals of Indiana | Memorandum Decision 48A02-1408-CR-603 | April 16, 2015   Page 2 of 5
      court determined that Davis’s actions did not constitute a single episode of

      criminal conduct and this Court affirmed that ruling on appeal. Davis. v. State,

      No. 48A02-0402-PC-191 (Ind. Ct. App. Sept. 17, 2004). Our Supreme Court

      again denied transfer.


[5]   Davis then filed a series of motions to correct sentence. Between 2007 and

      2011, Davis filed four such motions, all of which were denied by the trial court.

      All of these denials were affirmed on appeal. Davis v. State, No. 48A05-1110-

      CR-547, 2012 WL 1655162, at *1-2 (Ind. Ct. App. May 9, 2012).


[6]   Davis filed a new motion to correct sentence in the trial court on June 9, 2014.

      The trial court denied this motion on July 28, 2014. Davis then filed a reply to

      the State’s response to his motion to correct sentence. The trial court treated

      this as a motion to reconsider and denied the motion on August 15, 2014.

      Davis now appeals the denial of his fifth motion to correct sentence.1


                                      Discussion and Decision
[7]   We find that Davis’s claim is barred by the doctrine of res judicata. “The

      doctrine of res judicata prevents the repetitious litigation of that which is

      essentially the same dispute.” Holmes v. State, 728 N.E.2d 164, 168 (Ind. 2000).

      In Holmes, our Supreme Court held that “when this Court decides an issue on




      1
        In this case, Davis has filed a motion to transfer the transcripts and appendices from his direct appeal, Davis
      v. State, No. 48A02-9703-CR-179, to this Court to be included in the record of this appeal. Accordingly, we
      have taken these records into consideration.

      Court of Appeals of Indiana | Memorandum Decision 48A02-1408-CR-603 | April 16, 2015                  Page 3 of 5
      direct appeal, the doctrine of res judicata applies, thereby precluding its review

      in post-conviction proceedings.” Id. Likewise, the doctrine applies here to

      preclude Davis from re-litigating an issue that was decided by this Court during

      post-conviction proceedings in 2004.


[8]   Here, Davis again argues that his consecutive sentences are improper because

      his convictions arose out of a single episode of criminal conduct. Indiana Code

      section 35-50-1-2 provides:

               [E]xcept for crimes of violence,[2] the total of the consecutive terms of
               imprisonment . . . to which the defendant is sentenced for felony
               convictions arising out of an episode of criminal conduct shall not
               exceed the advisory sentence for a felony which is one (1) class of
               felony higher than the most serious of the felonies for which the person
               has been convicted.

      Consequently, Davis maintains that his sentence should not exceed the

      advisory sentence for murder—one class higher than attempted murder—as it

      existed at the time he committed the offenses.


[9]   However, this Court rejected precisely this argument over ten years ago. On

      appeal from the denial of post-conviction relief, we found that Davis’s three

      attempted murder convictions did not arise out of a single episode of criminal




      2
        This clause was added in 1995 and applies to crimes committed after June 30, 1995. At the time of Davis’s
      offense, this statute was not so limited, so Davis’s convictions for attempted murder fall within the sentencing
      limitation. Davis, 48A02-0402-PC-191, slip op. at *5 n. 1.

      Court of Appeals of Indiana | Memorandum Decision 48A02-1408-CR-603 | April 16, 2015                Page 4 of 5
       conduct. Davis v. State, No. 48A02-0402-PC-191, slip op. at *9 (Ind. Ct. App.

       Sept. 17, 2004). The Court noted:

               [T]here are two distinct episodes: the initial confrontation with his wife
               inside the church, and the subsequent confrontation with police
               following a chase. The attempted murder of [his wife] and the
               attempted murders of the police officers are “sufficiently unrelated and
               may each be described independently without referring to the specific
               details of the other.”

       Id. (quoting Newman v. State, 690 N.E.2d 735, 737 (Ind. Ct. App. 1998)).

       Consequently, Davis’s claim is barred by the doctrine of res judicata.


[10]   The judgment of the trial court is affirmed.


       Najam, J., and Friedlander, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 48A02-1408-CR-603 | April 16, 2015   Page 5 of 5